SUB-ITEM 77O DREYFUS NEW YORK AMT-FREE MUNICIPAL BOND FUND On January 12, 2017, Dreyfus New York AMT-Free Municipal Bond Fund (the "Fund") purchased 2,500 Tobacco Settlement Bonds due June 1, 2041 issued by Tsasc, Inc. (CUSIP No. 898526FF0) (the "Bonds") at a purchase price of $104.69 per Bond, including underwriter compensation of 0.500%. The Bonds were purchased from Jefferies LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Academy Securities Inc. Barclays Blaylock Beal Van, LLC BNY Mellon Capital Markets, LLC BofA Merrill Lynch Cabrera Capital Markets, LLC Citigroup Drexel Hamilton, LLC FTN Financial Capital Markets Hilltop Securities Inc. Janney Montgomery Scott Jefferies Loop Capital Markets Mesirow Financial, Inc. Mischler Financial Group, Inc. Morgan Stanley Oppenheimer & Co. PNC Capital Markets LLC Ramirez & Co., Inc. Raymond James RBC Capital Markets Rice Financial Products Company Roosevelt & Cross Incorporated Siebert Cisneros Shank & Co., L.L.C. Stern Brothers & Co. Stifel, Nicolaus & Company, Incorporated TD Securities The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Wells Fargo Securities Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on May 4, 2017. These materials include additional information about the terms of the transaction.
